UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-7815


CLARENCE ROULHAC, JR.,

                Plaintiff - Appellant,

          v.

HAROLD W. CLARKE, Director VDOC; LINDA SHIELDS, F.S. Dir.
VDOC; CARL MARROW, Reg. F.S. Dir. VDOC; JEFFREY DILLMAN,
Warden Powhatan Corr. Ctr.; L. HUNT, Food Service Director,
P.C.C.,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:13-cv-00049-HEH)


Submitted:   April 28, 2015                   Decided:   May 1, 2015


Before GREGORY, SHEDD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Clarence Roulhac, Jr., Appellant Pro Se. John Michael Parsons,
Assistant Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Clarence     Roulhac,      Jr.,    a    Virginia    inmate,       appeals     the

district court’s order dismissing his 42 U.S.C. § 1983 (2012)

action for failure to state a claim.                   While Roulhac’s informal

appellate brief raises myriad challenges to the conditions of

his confinement, we conclude only his Eighth Amendment claims

related to the quality of the food and water served at Powhatan

Correctional       Center    (“PCC”)      were       fairly     presented       in   the

complaint and thus properly raised in the district court.                            See

Cozzarelli v. Inspire Pharm., Inc., 549 F.3d 618, 630-31 (4th

Cir.   2008)      (finding   no   abuse       of   discretion    in    “declining     to

grant a motion [to amend] that was never properly made”); see

also In re Under Seal, 749 F.3d 276, 285-86 (4th Cir. 2014)

(recognizing court will not consider issues raised for first

time on appeal absent exceptional circumstances).                       Additionally,

Roulhac has forfeited appellate review of his challenge to PCC’s

water quality by failing to address this issue in his informal

brief.      See 4th Cir. R. 34(b) (limiting appellate review to

issues raised in informal brief).

       As   for    the   dismissal   of       Roulhac’s   claim       related   to   the

quality of the food served at PCC, we have reviewed the record

and find no reversible error.                 We affirm as to this issue for

the reasons stated by the district court.                       Roulhac v. Clarke,

No. 3:13-cv-00049-HEH (E.D. Va. Nov. 26, 2014).                         Additionally,

                                           2
we   find   no    abuse       of   discretion   in    the       court’s   denial   of

Roulhac’s motions for appointment of counsel.                       See Miller v.

Simmons, 814 F.2d 962, 966 (4th Cir. 1987) (standard of review);

Whisenant v. Yuam, 739 F.2d 160, 163 (4th Cir. 1984) (addressing

circumstances requiring appointment of counsel in civil cases),

abrogated on other grounds by Mallard v. U.S. Dist. Court, 490
U.S. 296 (1989).

     Accordingly, we affirm the district court’s judgment.                         We

dispense    with       oral    argument   because         the    facts    and   legal

contentions      are   adequately      presented     in    the    materials     before

this court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                          3